Case: 18-11361     Date Filed: 12/11/2018   Page: 1 of 2


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-11361
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:17-cr-00254-CEH-AEP-1

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                       versus

DEAN MORGAN,

                                                             Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (December 11, 2018)

Before MARTIN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:

      The government’s motion to dismiss this appeal pursuant to the sentence

appeal waiver in Morgan’s plea agreement is GRANTED. See 18 U.S.C.

§ 3583(a) (term of supervised release is “part of the sentence”); United States v.
              Case: 18-11361      Date Filed: 12/11/2018   Page: 2 of 2


Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be

enforced if it was made knowingly and voluntarily); United States v. Grinard-

Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (“An appeal waiver includes the

waiver of the right to appeal difficult or debatable legal issues or even blatant

error.”).




                                           2